Exhibit 10.42

Corgentech Inc.

2003 Non-Employee Directors' Stock Option Plan

Adopted December 5, 2003

Approved by Stockholders January 9, 2004
Amended by the Board April 15, 2005
Approved by Stockholders June 7, 2005

Purposes.

Eligible Option Recipients

. The persons eligible to receive Options are the Non-Employee Directors of the
Company.



Available Options

. The purpose of the Plan is to provide a means by which Non-Employee Directors
may be given an opportunity to benefit from increases in value of the Common
Stock through the granting of Nonstatutory Stock Options.



General Purpose

. The Company, by means of the Plan, seeks to retain the services of its
Non-Employee Directors, to secure and retain the services of new Non-Employee
Directors and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Affiliates.



Definitions.

"Accountant"

means the independent public accountants of the Company.



"Affiliate"

means any parent corporation or subsidiary corporation of the Company, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f), respectively, of the Code.



"Annual Grant"

means an Option granted annually to all Non-Employee Directors who meet the
specified criteria pursuant to Section 6(b).



"Annual Meeting"

means the annual meeting of the stockholders of the Company.



"Board"

means the Board of Directors of the Company.



"Capitalization Adjustment"

has the meaning ascribed to that term in Section 11(a).



"Change in Control"

means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:



any Exchange Act Person becomes the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company's then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur solely because the level of
Ownership held by any Exchange Act Person (the "Subject Person") exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly,
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction;

the stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

individuals who, on the date this Plan is adopted by the Board, are members of
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).

"Code"

means the Internal Revenue Code of 1986, as amended.



"Common Stock"

means the common stock of the Company.



"Company"

means Corgentech Inc., a Delaware corporation.



"Consultant"

means any person, including an advisor, (i) engaged by the Company or an
Affiliate to render consulting or advisory services and who is compensated for
such services or (ii) serving as a member of the Board of Directors of an
Affiliate. However, the term "Consultant" shall not include either Directors of
the Company who are not compensated by the Company for their services as
Directors or Directors of the Company who are merely paid a director's fee by
the Company for their services as Directors.



"Continuous Service"

means that the Optionholder's service with the Company or an Affiliate, whether
as an Employee, Director or Consultant, is not interrupted or terminated. The
Optionholder's Continuous Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Optionholder renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Optionholder renders such service, provided that
there is no interruption or termination of the Optionholder's Continuous
Service. For example, a change in status from a Non-Employee Director of the
Company to a Consultant of an Affiliate or an Employee of the Company will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party's sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.



"Corporate Transaction"

means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:



a sale or other disposition of all or substantially all, as determined by the
Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

a sale or other disposition of at least ninety percent (90%) of the outstanding
securities of the Company;

a merger, consolidation or similar transaction following which the Company is
not the surviving corporation; or

a merger, consolidation or similar transaction following which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

"Director"

means a member of the Board of Directors of the Company.



"Disability"

means the inability of a person, in the opinion of a qualified physician
acceptable to the Company, to perform the major duties of that person's position
with the Company or an Affiliate of the Company because of the sickness or
injury of the person.



"Employee"

means any person employed by the Company or an Affiliate. Service as a Director
or payment of a director's fee by the Company or an Affiliate shall not be
sufficient to constitute "employment" by the Company or an Affiliate.



"Entity"

means a corporation, partnership or other entity.



"Exchange Act"

means the Securities Exchange Act of 1934, as amended.



"Exchange Act Person"

means any natural person, Entity or "group" (within the meaning of Section 13(d)
or 14(d) of the Exchange Act), except that "Exchange Act Person" shall not
include (A) the Company or any Subsidiary of the Company, (B) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an Entity Owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their Ownership of stock of the Company.



"Fair Market Value"

means, as of any date, the value of the Common Stock determined as follows:



If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable.

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined in good faith by the Board.

"Initial Grant"

means an Option granted to a Non-Employee Director who meets the specified
criteria pursuant to Section 6(a).



"IPO Date"

means the first day that the Common Stock is publicly traded.



"Non-Employee Director"

means a Director who is not an Employee.



"Nonstatutory Stock Option"

means an Option not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.



"Officer"

means a person who is an officer of the Company within the meaning of Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.



"Option"

means a Nonstatutory Stock Option granted pursuant to the Plan.



"Option Agreement"

means a written agreement between the Company and an Optionholder evidencing the
terms and conditions of an individual Option grant. Each Option Agreement shall
be subject to the terms and conditions of the Plan.



"Optionholder"

means a person to whom an Option is granted pursuant to the Plan or, if
applicable, such other person who holds an outstanding Option.



"Own," "Owned," "Owner," "Ownership"

A person or Entity shall be deemed to "Own," to have "Owned," to be the "Owner"
of, or to have acquired "Ownership" of securities if such person or Entity,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.



"Plan"

means this Corgentech Inc. 2003 Non-Employee Directors' Stock Option Plan.



"Rule 16b-3"

means Rule 16b-3 promulgated under the Exchange Act or any successor to Rule
16b-3, as in effect from time to time.



"Securities Act"

means the Securities Act of 1933, as amended.



"Subsidiary"

means, with respect to the Company, (i) any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(ii) any partnership in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).



Administration.

Administration by Board

. The Board shall administer the Plan. The Board may not delegate administration
of the Plan to a committee.



Powers of Board

. The Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:



To determine the provisions of each Option to the extent not specified in the
Plan.

To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

To amend the Plan or an Option as provided in Section 12.

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan.

Effect of Board's Decision

. All determinations, interpretations and constructions made by the Board in
good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.



Shares Subject to the Plan.

Share Reserve

. Subject to the provisions of Section 11 relating to adjustments upon changes
in the Common Stock, the Common Stock that may be issued pursuant to Options
shall not exceed in the aggregate one hundred fifty thousand (150,000) shares of
Common Stock, plus an annual increase for ten years beginning on January 1, 2005
and ending on (and including) January 1, 2014 equal to the number of shares
subject to Options granted during the prior calendar year. Notwithstanding the
foregoing, the Board may act, prior to the first day of any fiscal year of the
Company, to increase the share reserve by such number of shares of Common Stock
as the Board shall determine, which number shall be less than the amount
described in the foregoing sentence.



Reversion of Shares to the Share Reserve

. If any Option shall for any reason expire or otherwise terminate, in whole or
in part, without having been exercised in full, the shares of Common Stock not
acquired under such Option shall revert to and again become available for
issuance under the Plan.



Source of Shares

. The shares of Common Stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.



Eligibility.

The Options, as set forth in Section 6, automatically shall be granted under the
Plan to all Non-Employee Directors who meet the criteria specified in Section 6.

Non-Discretionary Grants.

Initial Grants.

Without any further action of the Board, each person who after the IPO Date is
elected or appointed for the first time to be a Non-Employee Director
automatically shall, upon the date of his or her initial election or appointment
to be a Non-Employee Director, be granted an Initial Grant to purchase fifty
thousand (50,000) shares of Common Stock on the terms and conditions set forth
herein.



Annual Grants.

Without any further action of the Board, on the day following each Annual
Meeting, commencing with the Annual Meeting in 2005, each person who is then a
Non-Employee Director automatically shall be granted an Annual Grant to purchase
ten thousand (10,000) shares of Common Stock on the terms and conditions set
forth herein; provided, however, that if the person has not been serving as a
Non-Employee Director for the entire period since the preceding Annual Meeting,
then the number of shares subject to such Annual Grant shall be reduced pro rata
for each full quarter prior to the date of grant during which such person did
not serve as a Non- Employee Director.



Option Provisions.

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

Term

. No Option shall be exercisable after the expiration of ten (10) years from the
date it was granted.



Exercise Price

. The exercise price of each Option shall be one hundred percent (100%) of the
Fair Market Value of the stock subject to the Option on the date the Option is
granted.



Consideration

. The purchase price of stock acquired pursuant to an Option may be paid, to the
extent permitted by applicable law, in any combination of (i) cash or check,
(ii) delivery to the Company of other Common Stock or (iii) pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
that, prior to the issuance of Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds. The
purchase price of Common Stock acquired pursuant to an Option that is paid by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, shall be paid only by shares of the Common Stock of the
Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).



Transferability

. Except as otherwise provided for in this Section, an Option is transferable
only by will or by the laws of descent and distribution and exercisable only by
the Optionholder during the life of the Optionholder. However, an Option may be
transferred for no consideration upon written consent of the Board (i) if, at
the time of transfer, a Form S-8 registration statement under the Securities Act
is available for the issuance of shares by the Company upon the exercise of such
transferred Option or (ii) the transfer is to the Optionholder's employer at the
time of transfer or an affiliate of the Optionholder's employer at the time of
transfer. Any such transfer is subject to such limits as the Board may
establish, and subject to the transferee agreeing to remain subject to all the
terms and conditions applicable to the Option prior to such transfer. The
forgoing right to transfer the Option shall apply to the right to consent to
amendments to the Stock Option Agreement for such Option. In addition, until the
Optionholder transfers the Option, an Optionholder may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.



Vesting

. Options shall vest as follows:



Initial Grants: 1/48th of the shares shall vest monthly from the date of grant
for four (4) years.

Annual Grants: 1/12th of the shares shall vest monthly from the date of grant
for one (1) year.

Early Exercise.

The Option may, but need not, include a provision whereby the Optionholder may
elect at any time before the Optionholder's Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option. Any unvested shared of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Board determines to be appropriate. The
Company will not exercise its repurchase option until at least six (6) months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.



Termination of Continuous Service

. In the event an Optionholder's Continuous Service terminates (other than upon
the Optionholder's death or Disability), the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise it as
of the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Optionholder's Continuous Service, or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If the Optionholder's Continuous
Service terminates in a manner described in Section 11(d), then the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise it as of the date of termination) but only within such period of
time ending on the earlier of (i) the date twelve (12) months following the
termination of the Optionholder's Continuous Service, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate.



Extension of Termination Date

. If the exercise of the Option following the termination of the Optionholder's
Continuous Service (other than upon the Optionholder's death or Disability)
would be prohibited at any time solely because the issuance of shares would
violate the registration requirements under the Securities Act, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
as set forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder's Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.



Disability of Optionholder

. In the event an Optionholder's Continuous Service terminates as a result of
the Optionholder's Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise it as of the date
of termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein, the Option shall terminate.



Death of Optionholder

. In the event (i) an Optionholder's Continuous Service terminates as a result
of the Optionholder's death or (ii) the Optionholder dies within the three-month
period after the termination of the Optionholder's Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise the Option as of the date of death) by the
Optionholder's estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Optionholder's death, but only within the period ending on the earlier of
(1) the date eighteen (18) months following the date of death or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.



Securities Law Compliance.

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Options and to issue and sell shares of Common Stock upon exercise of the
Options; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Option or any stock issued or
issuable pursuant to any such Option. If, after reasonable efforts, the Company
is unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Options unless and until
such authority is obtained.

Use of Proceeds from Stock.

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

Miscellaneous.

Stockholder Rights

. No Optionholder shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such Option unless and
until such Optionholder has satisfied all requirements for exercise of the
Option pursuant to its terms.



No Service Rights

. Nothing in the Plan or any instrument executed or Option granted pursuant
thereto shall confer upon any Optionholder any right to continue to serve the
Company as a Non-Employee Director or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant's agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.



Investment Assurances

. The Company may require an Optionholder, as a condition of exercising or
acquiring stock under any Option, (i) to give written assurances satisfactory to
the Company as to the Optionholder's knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Option; and (ii) to give written assurances satisfactory to the Company
stating that the Optionholder is acquiring the stock subject to the Option for
the Optionholder's own account and not with any present intention of selling or
otherwise distributing the stock. The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (1) the issuance of
the shares upon the exercise or acquisition of stock under the Option has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.



Withholding Obligations

. The Optionholder may satisfy any federal, state or local tax withholding
obligation relating to the exercise or acquisition of stock under an Option by
any of the following means (in addition to the Company's right to withhold from
any compensation paid to the Optionholder by the Company) or by a combination of
such means: (i) tendering a cash payment; (ii) authorizing the Company to
withhold shares from the shares of the Common Stock otherwise issuable to the
Optionholder as a result of the exercise or acquisition of stock under the
Option; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered shares of the Common
Stock.



Adjustments upon Changes in Common Stock.

Capitalization Adjustments

. If any change is made in, or other events occur with respect to, the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company (each a "Capitalization Adjustment")),
the Plan will be appropriately adjusted in the class(es) and maximum number of
securities subject both to the Plan pursuant to Section 4 and to the
nondiscretionary Options specified in Section 6, and the outstanding Options
will be appropriately adjusted in the class(es) and number of securities and
price per share of stock subject to such outstanding Options. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction "without receipt of consideration" by the
Company.)



Dissolution or Liquidation

. In the event of a dissolution or liquidation of the Company, then all
outstanding Options shall terminate immediately prior to the completion of such
dissolution or liquidation.



Corporate Transaction

. In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may assume any or all Options outstanding under the Plan
or may substitute similar stock options for Options outstanding under the Plan
(it being understood that similar stock options include, but are not limited to,
options to acquire the same consideration paid to the stockholders or the
Company, as the case may be, pursuant to the Corporate Transaction). In the
event that any surviving corporation or acquiring corporation does not assume
any or all such outstanding Options or substitute similar stock options for such
outstanding Options, then with respect to Options that have been neither assumed
nor substituted and that are held by Optionholders whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction, the
vesting of such Options (and, if applicable, the time at which such Options may
be exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and the Options shall terminate if
not exercised (if applicable) at or prior to such effective time. With respect
to any other Options outstanding under the Plan that have been neither assumed
nor substituted, the vesting of such Options (and, if applicable, the time at
which such Options may be exercised) shall not be accelerated unless otherwise
provided in Section 11(d) or in a written agreement between the Company or any
Affiliate and the holder of such Options, and such Options shall terminate if
not exercised (if applicable) prior to the effective time of the Corporate
Transaction.



Change in Control

. If a Change in Control occurs and an Optionholder's Continuous Service with
the Company or its successor terminates within twelve months after the effective
time of the Change in Control, then, immediately prior to such termination, the
Optionholder's Options shall become fully vested and exercisable. For purposes
of this Section, a termination of Continuous Service with the Company includes
the Non-Employee Director's failure to be nominated or elected for a new term if
the election occurs within twelve months after the effective time of the Change
in Control. In the event that an Optionholder is required to resign his or her
position as a Non-Employee Director as a condition of a Change in Control, the
outstanding Options of such Optionholder shall become fully vested and
exercisable immediately prior to the effectiveness of such resignation.



Parachute Payments

. If the acceleration of the vesting and exercisability of Options provided for
in Section 11(c), together with payments and other benefits of an Optionholder,
(collectively, the "Payment") (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code, or any comparable successor provisions, and
(ii) but for this Section 11(e) would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the "Excise
Tax"), then such Payment shall be either (1) provided to such Optionholder in
full, or (2) provided to such Optionholder as to such lesser extent that would
result in no portion of such Payment being subject to the Excise Tax, whichever
of the foregoing amounts, when taking into account applicable federal, state,
local and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, results in the receipt by such Optionholder, on an after-tax
basis, of the greatest amount of the Payment, notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.



Unless the Company and such Optionholder otherwise agree in writing, any
determination required under this Section 11(e) shall be made in writing in good
faith by the Accountant. If a reduction in the Payment is to be made as provided
above, reductions shall occur in the following order unless the Optionholder
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the date that triggers the
Payment or a portion thereof): reduction of cash payments; cancellation of
accelerated vesting of Options; reduction of employee benefits. If acceleration
of vesting of Options is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of date of grant of Options (i.e., earliest
granted Option cancelled last) unless the Optionholder elects in writing a
different order for cancellation.

For purposes of making the calculations required by this Section 11(e), the
Accountant may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and the Optionholder shall furnish to the Accountant such information
and documents as the Accountant may reasonably request in order to make such a
determination. The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this Section 11(e).

If, notwithstanding any reduction described above, the Internal Revenue Service
(the "IRS") determines that the Optionholder is liable for the Excise Tax as a
result of the Payment, then the Optionholder shall be obligated to pay back to
the Company, within thirty (30) days after a final IRS determination or, in the
event that the Optionholder challenges the final IRS determination, a final
judicial determination, a portion of the Payment equal to the "Repayment
Amount." The Repayment Amount with respect to the Payment shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that the
Optionholder's net after-tax proceeds with respect to the Payment (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on the Payment) shall be maximized. The Repayment Amount with respect to
the Payment shall be zero if a Repayment Amount of more than zero would not
result in the Optionholder's net after-tax proceeds with respect to the Payment
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
the Optionholder shall pay the Excise Tax.

Notwithstanding any other provision of this Section 11(e), if (i) there is a
reduction in the Payment as described above, (ii) the IRS later determines that
the Optionholder is liable for the Excise Tax, the payment of which would result
in the maximization of the Optionholder's net after-tax proceeds of the Payment
(calculated as if the Payment had not previously been reduced), and (iii) the
Optionholder pays the Excise Tax, then the Company shall pay or otherwise
provide to the Optionholder that portion of the Payment that was reduced
pursuant to this Section 11(e) contemporaneously or as soon as administratively
possible after the Optionholder pays the Excise Tax so that the Optionholder's
net after-tax proceeds with respect to the Payment are maximized.

If the Optionholder either (i) brings any action to enforce rights pursuant to
this Section 11(e), or (ii) defends any legal challenge to his or her rights
under this Section 11(e), the Optionholder shall be entitled to recover
attorneys' fees and costs incurred in connection with such action, regardless of
the outcome of such action; provided, however, that if such action is commenced
by the Optionholder, the court finds that the action was brought in good faith.

Amendment of the Plan and Options.

Amendment of Plan

. The Board, at any time and from time to time, may amend the Plan. However,
except as provided in Section 11 relating to adjustments upon changes in Common
Stock, no amendment shall be effective unless approved by the stockholders of
the Company to the extent stockholder approval is necessary to satisfy the
requirements of applicable laws.



Stockholder Approval

. The Board, in its sole discretion, may submit any other amendment to the Plan
for stockholder approval.



No Impairment of Rights

. Rights under any Option granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Optionholder and (ii) the Optionholder consents in writing.



Amendment of Options

. The Board, at any time, and from time to time, may amend the terms of any one
or more Options; provided, however, that the rights under any Option shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the Optionholder and (ii) the Optionholder consents in writing.



Termination or Suspension of the Plan.

Plan Term

. The Board may suspend or terminate the Plan at any time. No Options may be
granted under the Plan while the Plan is suspended or after it is terminated.



No Impairment of Rights

. Suspension or termination of the Plan shall not impair rights and obligations
under any Option granted while the Plan is in effect except with the written
consent of the Optionholder.



Effective Date of Plan.

The Plan shall become effective on the IPO Date, but no Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.

Choice of Law.

The law of the state of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.